 



Exhibit 10.1
LANCE, INC.
2007 KEY EMPLOYEE INCENTIVE PLAN
TABLE OF CONTENTS

             
Section 1.
  Purpose     2  
 
           
Section 2.
  Definitions     2  
 
           
Section 3.
  Administration     5  
 
           
Section 4.
  Duration of and Common Stock Subject to Plan     6  
 
           
Section 5.
  Eligibility     7  
 
           
Section 6.
  Stock Options     7  
 
           
Section 7.
  Stock Appreciation Rights     8  
 
           
Section 8.
  Restricted Awards     9  
 
           
Section 9.
  Performance Awards     11  
 
           
Section 10.
  Other Stock-Based and Combination Awards     12  
 
           
Section 11.
  Qualified Performance-Based Awards     12  
 
           
Section 12.
  Deferral Elections     15  
 
           
Section 13.
  Termination of Employment     15  
 
           
Section 14.
  Non-transferability of Awards     15  
 
           
Section 15.
  Adjustments Upon Changes in Capitalization, Etc.     15  
 
           
Section 16.
  Change in Control     17  
 
           
Section 17.
  Amendment and Termination     18  
 
           
Section 18.
  Miscellaneous     18  

 



--------------------------------------------------------------------------------



 



LANCE, INC.
2007 KEY EMPLOYEE INCENTIVE PLAN
     Section 1. Purpose. The purpose of the Lance, Inc. 2007 Key Employee
Incentive Plan (the “Plan”) is to attract and retain managerial and other key
employees, and to reward such employees for making major contributions to the
success of Lance, Inc. (the “Company”). The Plan is designed to meet these
objectives by offering performance-based stock and cash incentives and other
equity-based incentive awards, thereby providing such employees with a
proprietary interest in the long term growth and performance of the Company.
     Section 2. Definitions. For purposes of the Plan, unless the context
clearly indicates otherwise, the following terms shall have the meanings set
forth below:
     (a) “Award” (collectively, “Awards”) means an award or grant made to a
Participant under Sections 6 through 11, inclusive, of the Plan.
     (b) “Beneficial Owner” has the meaning ascribed to such term in Section
13(d) of the Exchange Act and Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Code” means the Internal Revenue Code of 1986, as in effect from time
to time, or any successor thereto, together with rules, regulations and
interpretations promulgated thereunder.
     (e) “Common Stock” means the $0.83 1/3 par value Common Stock of the
Company or any security of the Company issued in substitution, exchange or lieu
thereof pursuant to Section 15 hereof.
     (f) “Company” means Lance, Inc., a North Carolina corporation, and any
subsidiary corporations within the meaning of Section 424(f) of the Code, as
well as any successor corporation or corporations thereto.
     (g) “Compensation Committee” means the Compensation Committee of the Board;
provided, that (i) with respect to any Awards to any Insider, Compensation
Committee means all of the members of the Compensation Committee who are
“non-employee” directors within the meaning of Rule 16b-3 adopted under the
Exchange Act, and (ii) with respect to any Awards to any key employees who are
Named Executive Officers intended to comply with the Performance-Based
Exception, Compensation Committee means all of the members of the Compensation
Committee who are “outside directors” within the meaning of Section 162(m) of
the Code.

2



--------------------------------------------------------------------------------



 



     (h) “Covered Employee” means a “covered employee” as defined in Section
162(m)(3) of the Code.
     (i) “Director” means a member of the Board.
     (j) “Disability” means the inability, by reason of physical or mental
infirmity or both, of an individual to perform satisfactorily the duties then
assigned to such individual or any other duties the Company is willing to assign
to such individual for which compensation is payable. Disability shall be
determined by the Compensation Committee based upon such evidence as the
Compensation Committee shall deem sufficient and, upon medical evidence, if
available, and, in the discretion of the Compensation Committee, upon
certification of such Disability by an independent qualified physician.
Notwithstanding the foregoing, for any Awards that constitute a nonqualified
deferred compensation plan within the meaning of Section 409A(d) of the Code and
provide for an accelerated payment in connection with any Disability, Disability
shall have the same meaning as set forth in any regulations, revenue procedure,
revenue rulings or other pronouncements issued by the Secretary of the United
States Treasury pursuant to Section 409A of the Code, applicable to such plans.
     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended
and in effect from time to time, or any successor statute.
     (l) “Fair Market Value,” with respect to a share of the Common Stock at a
particular time, shall be that value as determined by the Compensation Committee
which shall be (i) if such Common Stock is listed on a national securities
exchange or traded on the NASDAQ Stock Market, the closing price for sales of
the Common Stock on a national securities exchange or the NASDAQ Stock Market on
which the Common Stock is principally traded on said date, or, if no sales occur
on said date, then on the next preceding date on which there were such sales of
Common Stock, (ii) if the Common Stock shall not be listed on a national
securities exchange or traded on the National Market System, the mean between
the closing bid and asked prices last reported by the National Association of
Securities Dealers, Inc. for the over-the-counter market on said date or, if no
bid and asked prices are reported on said date, then on the next preceding date
on which there were such quotations, or (iii) if at any time quotations for the
Common Stock shall not be reported by the National Association of Securities
Dealers, Inc. for the over-the-counter market and the Common Stock shall not be
listed on any national securities exchange or traded on the NASDAQ Stock Market,
the fair market value determined by the Compensation Committee in such manner as
it may deem reasonable.
     (m) “Incentive Stock Option” means any Stock Option granted pursuant to the
provisions of Section 6 of the Plan that is intended to be and is specifically
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

3



--------------------------------------------------------------------------------



 



     (n) “Insider” means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act and the rules thereunder.
     (o) “Member of the Van Every Family” means (i) a lineal descendant of Salem
A. Van Every, Sr., including adopted persons as well as persons related by
blood, (ii) a spouse of an individual described in clause (i) of this Paragraph
2(o) or (iii) a trust, estate, custodian and other fiduciary or similar account
for an individual described in clause (i) or (ii) of this Paragraph 2(o).
     (p) “Named Executive Officer” means, for a calendar year, a Participant who
is one of the group of “covered employees” for such calendar year within the
meaning of Code Section 162(m) or any successor statute.
     (q) “Non-Qualified Stock Option” means any Stock Option granted pursuant to
the provisions of Section 6 of the Plan that is not an Incentive Stock Option.
     (r) “Outside Person” means any Person other than (i) a Member of the Van
Every Family, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or (iii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the Company.
     (s) “Participant” means an employee of the Company who is granted an Award
under the Plan.
     (t) “Performance Award” means an Award granted pursuant to the provisions
of Section 9 of the Plan the vesting of which is contingent on performance
attainment.
     (u) “Performance Cash Award” means an Award of cash or other monetary units
granted pursuant to the provisions of Section 9 of the Plan.
     (v) “Performance-Based Exception” means the performance-based exception set
forth in Code Section 162(m)(4)(C) from the deductibility limitations of Code
Section 162(m).
     (w) “Performance Equity Award” means an Award of units representing shares
of Common Stock granted pursuant to the provisions of Section 9 of the Plan.
     (x) “Person” has the meaning ascribed to said term in Section 3(a)(9) of
the Exchange Act as modified and used in Sections 13(d) and 14(d) of the

4



--------------------------------------------------------------------------------



 



Exchange Act, including a “group” as defined in Section 13(d) of the Exchange
Act.
     (y) “Plan” means the Lance, Inc. 2007 Key Employee Incentive Plan as set
forth herein, as the same may be hereafter amended and from time to time in
effect.
     (z) “Qualified Business Criteria” means one or more of the business
criteria listed in Paragraph 11(b) upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.
     (aa) “Qualified Performance-Based Award” means, with respect to a Covered
Employee, an Award granted to an officer of the Company that is either
(i) intended to qualify for the Performance-Based Exception and is made subject
to performance goals based on Qualified Business Criteria as set forth in
Paragraph 11(b), or (ii) a Stock Option or SAR having an exercise price equal to
or greater than the Fair Market Value of the underlying Common Stock as of the
Grant Date.
     (bb) “Restricted Award” means an Award granted pursuant to the provisions
of Section 8 of the Plan.
     (cc) “Restricted Stock Grant” means an Award of shares of Common Stock
granted pursuant to the provisions of Section 8 of the Plan.
     (dd) “Restricted Unit Grant” means an Award of units representing shares of
Common Stock granted pursuant to the provisions of Section 8 of the Plan.
     (ee) “Retirement” means the participant’s termination of employment with
the Company either (i) after attainment of age 65 or (ii) after attainment of
age 55 with the prior consent of the Compensation Committee.
     (ff) “Stock Appreciation Right” or “SAR” means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Section 7 of
the Plan.
     (gg) “Stock Option” means an Award to purchase shares of Common Stock
granted pursuant to the provisions of Section 6 of the Plan.
     Section 3. Administration.
     (a) The Plan shall be administered by the Compensation Committee.
     (b) The Compensation Committee is authorized to grant Awards under the
Plan, to construe and interpret the Plan, to promulgate, amend and rescind rules
and regulations relating to the implementation of the Plan and to make all other
determinations necessary or advisable for

5



--------------------------------------------------------------------------------



 



the administration of the Plan. Any determination, decision or action of the
Compensation Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive and binding
upon all persons participating in the Plan and any person validly claiming under
or through persons participating in the Plan. The Company shall effect the
granting of Awards under the Plan in accordance with the determinations made by
the Compensation Committee, by execution of instruments in writing in such form
as are approved by the Compensation Committee.
     Section 4. Duration of and Common Stock Subject to Plan.
     (a) Term. The Plan shall be effective on April 26, 2007, subject to
approval by a plurality of the shares voting on approval of the Plan at the
Annual Meeting of Stockholders held on said date or any adjournment thereof. The
Plan shall terminate on April 26, 2013.
     (b) Shares of Common Stock Subject to Plan. The maximum number of shares of
Common Stock with respect to which Awards may be granted under the Plan, subject
to adjustment as provided in Section 15 of the Plan, shall be 1,800,000 shares
of the total authorized shares of the Common Stock. For the purpose of computing
the total number of shares of Common Stock available for Awards under the Plan,
there shall be counted against the foregoing limitation the number of shares of
Common Stock subject to issuance upon exercise or settlement of Awards and the
number of shares of Common Stock which equal the value of Restricted Unit Grants
and Performance Equity Grants and other stock-based Awards in each case
determined as of the dates on which such Awards are granted. If any Award is
canceled, terminates, expires or lapses for any reason, any shares subject to
such Award shall not count against the aggregate number of shares that may be
issued under the Plan as set forth above. The following items shall not count
against the aggregate number of shares that may be issued under the Plan as set
forth above: (i) the payment in cash of dividends or dividend equivalents under
any outstanding Award; (ii) any Award that is settled in cash rather than by
issuance of shares; or (iii) Awards granted through the assumption of, or in
substitution for, outstanding Awards previously granted to individuals who
become key employees as a result of a merger, consolidation, acquisition or
other corporation transaction involving the Company or any subsidiary of the
Company. Common Stock which may be issued under the Plan may be either
authorized and unissued shares or issued shares which have been reacquired by
the Company. No fractional shares of Common Stock shall be issued under the
Plan.
     (c) Restricted and Other Award Limitations. In no event shall the
Compensation Committee grant Restricted Awards, Performance Equity Awards or
other stock-based or combination Awards (as described in Section 10) covering in
the aggregate more than the sum of (i) 500,000 shares of Common Stock plus
(ii) the number of shares of Common Stock for any such Award that is canceled,
terminates, expires or lapses for any reason..
     (d) Incentive Stock Option Award Limitation. In no event shall the
Compensation Committee grant Incentive Stock Option Awards covering in the
aggregate more than 1,800,000 shares of Common Stock.
     (e) Individual Award Limit for Equity-Based Awards. In no event shall a
Participant receive Stock Options, SARs, Performance Equity Awards, Restricted
Stock, Restricted Stock

6



--------------------------------------------------------------------------------



 



Units or other stock-based Awards during any one calendar year covering in the
aggregate more than 400,000 shares of Common Stock.
     (f) Individual Award Limit for Cash-Based Awards. The aggregate dollar
value of any Performance Cash Awards or other cash-based Awards intended to
satisfy the Performance-Based Exception that may be paid to a Participant under
the Plan during any one calendar year shall not exceed $3,000,000.
     Section 5. Eligibility. Only managerial and other key employees shall be
eligible to be granted Awards under the Plan. The Compensation Committee shall,
from time to time, (i) determine those managerial and other key employees to
whom Awards shall be granted and the conditions of each such Award or issue and
sale and (ii) grant such Awards. No member of the Compensation Committee while
serving as such shall be eligible to receive any Award hereunder.
     Section 6. Stock Options. Stock Options may be granted under the Plan in
the form of Incentive Stock Options or Non-Qualified Stock Options; and such
Stock Options shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the express
provisions of the Plan, as the Compensation Committee shall determine:
     (a) Grant. Stock Options may be granted under the Plan on such terms and
conditions not inconsistent with the provisions of the Plan and in such form as
the Compensation Committee may from time to time approve. Stock Options may be
granted alone, in addition to or in combination with other Awards under the
Plan.
     (b) Stock Option Price. The option exercise price per share of Common Stock
purchasable under a Stock Option shall be determined by the Compensation
Committee at the time of grant, but in no event shall the exercise price of a
Stock Option be less than 100% of the Fair Market Value of the Common Stock on
the date of the grant of such Stock Option.
     (c) Option Term. The term of each Stock Option shall be fixed by the
Compensation Committee; except that the term of Incentive Stock Options shall
not exceed 10 years after the date the Incentive Stock Option is granted.
     (d) Exercisability. A Stock Option shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Compensation Committee at the date of grant.
     (e) Method of Exercise. Stock Options shall be exercised by the delivery of
a notice of exercise to the Company, setting forth the number of shares with
respect to which the Stock Option is to be exercised, accompanied by full
payment for the shares. To be effective, notice of exercise must be made in
accordance with procedures established by the Company from time to time.

7



--------------------------------------------------------------------------------



 



          The option price due upon exercise of any Stock Option shall be
payable to the Company in full either: (i) in cash or its equivalent, or (ii) by
tendering previously acquired shares having an aggregate Fair Market Value at
the time of exercise equal to the total option price (provided that the shares
which are tendered must have been held by the Participant for at least six
(6) months prior to their tender to satisfy the option price unless such shares
had been acquired by the Participant on the open market), or (iii) by a
combination of (i) and (ii).
          As soon as practicable after notification of exercise and full
payment, the Company shall deliver the shares to the Participant in an
appropriate amount based upon the number of shares purchased under the Stock
Option(s).
          Notwithstanding the foregoing, the Compensation Committee also may
allow (i) cashless exercises as permitted under Federal Reserve Board’s
Regulation T, subject to applicable securities law restrictions, or
(ii) exercises by any other means which the Compensation Committee determines to
be consistent with the Plan’s purpose and applicable law.
     (f) Special Rule for Incentive Stock Options. With respect to Incentive
Stock Options granted under the Plan, the aggregate Fair Market Value
(determined as of the date the Incentive Stock Option is granted) of the number
of shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year shall not exceed $100,000
or such other limit as may be required by the Code.
     (g) No Rights. A Participant granted a Stock Option shall have no rights as
a stockholder of the Company with respect to the shares covered by such Stock
Option except to the extent that shares of Common Stock are issued to the
Participant upon the due exercise of the Stock Option.
     (h) Repricing of Stock Options. In no event shall any outstanding Stock
Option be repriced to a lower option exercise price per share of Common Stock at
any time during the term of such Stock Option without the prior affirmative vote
of holders of a majority of the shares of Common Stock of the Company present at
a stockholders meeting in person or represented by proxy and entitled to vote
thereon.
     Section 7. Stock Appreciation Rights. Stock Appreciation Rights may be
granted under the Plan subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the express
terms of the Plan, as the Compensation Committee shall determine:
     (a) Stock Appreciation Rights. A Stock Appreciation Right is an Award
entitling a Participant to receive an amount equal to the excess of the Fair
Market Value of a share of Common Stock on the date of exercise over the Fair
Market Value of a share of Common Stock on the date of grant of the Stock
Appreciation Right, or such other price as is set by the Compensation Committee

8



--------------------------------------------------------------------------------



 



provided such other price is not less than 100% of the Fair Market Value of the
Common Stock on the date of the grant of such Stock Appreciation Right,
multiplied by the number of shares of Common Stock with respect to which the
Stock Appreciation Right shall have been exercised.
     (b) Grant. A Stock Appreciation Right may be granted in combination with,
in addition to or completely independent of a Stock Option or any other Award
under the Plan.
     (c) Exercise. A Stock Appreciation Right may be exercised by a Participant
in accordance with procedures established by the Compensation Committee, except
that in no event shall a Stock Appreciation Right be exercisable within the
first six months after the date of grant. The Compensation Committee may also
provide that a Stock Appreciation Right shall be automatically exercised on one
or more specified dates.
     (d) Form of Payment. Payment upon exercise of a Stock Appreciation Right
may be made in cash, in shares of Common Stock, or any combination thereof, as
the Compensation Committee shall determine; provided, however, that any Stock
Appreciation Right exercised upon or subsequent to the occurrence of a Change in
Control (as defined in Section 16) shall be paid in cash.
     (e) No Rights. A Participant granted a Stock Appreciation Right shall have
no rights as a stockholder of the Company with respect to the shares covered by
such Stock Appreciation Right except to the extent that shares of Common Stock
are issued to the Participant upon the due exercise of the Stock Appreciation
Right.
     Section 8. Restricted Awards. Restricted Awards may be granted under the
Plan in the form of either Restricted Stock Grants or Restricted Unit Grants.
Restricted Awards shall be subject to the following terms and conditions and
shall contain such additional terms and conditions, not inconsistent with the
express provisions of the Plan, as the Compensation Committee shall determine:
     (a) Restricted Stock Grants. A Restricted Stock Grant is an Award of shares
of Common Stock to a Participant subject to such terms and conditions as the
Compensation Committee deems appropriate, including, without limitation,
restrictions on the sale, assignment, transfer or other disposition of such
shares and the requirement that the Participant forfeit such shares back to the
Company upon termination of employment prior to vesting.
     (b) Restricted Unit Grants. A Restricted Unit Grant is an Award of units to
be paid in cash upon vesting (with each unit having a value equivalent to the
Fair Market Value of one share of Common Stock) granted to a Participant subject
to such terms and conditions as the Compensation Committee deems appropriate,
including, without limitation, the requirement that the Participant forfeit such
units upon termination of employment prior to vesting.

9



--------------------------------------------------------------------------------



 



     (c) Grants of Awards. Restricted Awards may be granted under the Plan in
such form and on such terms and conditions as the Compensation Committee may
from time to time approve. Restricted Awards may be granted alone, in addition
to or in combination with other Awards under the Plan. Subject to the terms of
the Plan, the Compensation Committee shall determine the number of Restricted
Awards to be granted to a Participant and the Compensation Committee may impose
different terms and conditions on any particular Restricted Award made to any
Participant. Each Participant receiving a Restricted Stock Grant shall be issued
a stock certificate in respect of such shares of Common Stock. Such certificate
shall be registered in the name of such Participant, shall be accompanied by a
stock power duly executed by such Participant, and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award; which certificate evidencing such shares shall be held in custody by the
Company until the restrictions thereon shall have lapsed.
     (d) Restriction Period. Restricted Awards shall provide that in order for a
Participant’s rights to vest in such Awards, the Participant must remain in the
employment of the Company, subject to relief for specified reasons, for a period
of time commencing on the date of the Award and ending on such later date or
dates as the Compensation Committee may designate at the time of the Award
(“Restriction Period”). During the Restriction Period, a Participant may not
sell, assign, transfer, pledge, encumber or otherwise dispose of shares of
Common Stock received under a Restricted Stock Grant. The Compensation
Committee, in its sole discretion, may provide for the lapse of restrictions in
installments during the Restriction Period. Upon expiration of the applicable
Restriction Period (or lapse of restrictions during the Restriction Period where
the restrictions lapse in installments), the Participant shall be entitled to
receive his or her Restricted Award or portion thereof, as the case may be.
     (e) Payment of Awards. A Participant shall be entitled to receive payment
for a Restricted Unit Grant (or portion thereof) upon expiration of the
applicable Restriction Period. Payment in settlement of a Restricted Unit Grant
shall be made as soon as practicable following the expiration of the Restriction
Period in cash, in shares of Common Stock equal to the number of units granted
under the Restricted Unit Grant with respect to which such payment is made, or
in any combination thereof, as the Compensation Committee in its sole discretion
shall determine.
     (f) Rights as a Stockholder. A Participant shall have, with respect to the
shares of Common Stock received under a Restricted Stock Grant, all of the
rights of a stockholder of the Company, including the right to vote the shares,
and the right to receive any cash dividends. Stock dividends issued with respect
to the shares covered by a Restricted Stock Grant shall be treated as additional
shares under the Restricted Stock Grant and shall be subject to the same
restrictions and

10



--------------------------------------------------------------------------------



 



other terms and conditions that apply to shares under the Restricted Stock Grant
with respect to which such dividends are issued.
     Section 9. Performance Awards. Performance Awards may be granted under the
Plan in the form of either Performance Equity Awards or Performance Cash Awards.
Performance Awards may be subject to the following terms and conditions and may
contain such additional terms and conditions, not inconsistent with the express
provisions of the Plan, as the Compensation Committee shall determine:
     (a) Performance Equity Awards. A Performance Equity Award is an Award of
units (with each unit equivalent in value to one share of Common Stock as it
varies throughout the term of the designated performance period) to a
Participant and may be subject to such terms and conditions as the Compensation
Committee deems appropriate, including, without limitation, the requirement that
the Participant forfeit such units or a portion of such units in the event
certain performance criteria are not met within a designated period of time.
     (b) Performance Cash Awards. A Performance Cash Award is an Award of a
specified dollar value in cash (including a number of units payable in cash,
with each unit representing a monetary amount as designated by the Compensation
Committee) to a Participant subject to such terms and conditions as the
Compensation Committee deems appropriate, including, without limitation, the
requirement that the Participant forfeit such Award or a portion of such Award
in the event certain performance criteria are not met within a designated period
of time.
     (c) Grants of Awards. Performance Awards may be granted under the Plan in
such form as the Compensation Committee may from time to time approve.
Performance Awards may be granted alone, in addition to or in combination with
other Awards under the Plan. Subject to the terms of the Plan, the Compensation
Committee shall determine the number of Performance Awards to be granted to a
Participant and the Compensation Committee may impose different terms and
conditions on any particular Performance Award made to any Participant.
     (d) Performance Goals and Performance Periods. Performance Awards shall
provide that in order for a Participant’s rights to vest in such Awards the
Company or the Participant, or a combination thereof, must achieve certain
performance goals (“Performance Goals”) over a designated performance period
(“Performance Period”). The Performance Goals and Performance Period shall be
established by the Compensation Committee, in its sole discretion. The
Compensation Committee shall establish Performance Goals for each Performance
Period before, or as soon as practicable after, the commencement of the
Performance Period. The Compensation Committee may also establish a schedule or
formula for such Performance Period setting forth the portion of the Performance
Award which will be earned or forfeited based on the degree of achievement of
the Performance Goals actually achieved or exceeded. In setting

11



--------------------------------------------------------------------------------



 



Performance Goals, the Compensation Committee may use such measures of
performance as it deems appropriate.
     (e) Payment of Awards. In the case of a Performance Equity Award, the
Participant shall be entitled to receive payment for each unit earned in an
amount equal to the Fair Market Value of a share of Common Stock on the date on
which the Compensation Committee determines the number of units earned by the
Participant. In the case of a Performance Cash Award, the Participant shall be
entitled to receive payment in an amount equal to the dollar value of the Award.
Payment in settlement of a Performance Award shall be made as soon as
practicable following the conclusion of the respective Performance Period in
cash, in shares of Common Stock, or in any combination thereof, as the
Compensation Committee in its sole discretion shall determine.
     Section 10. Other Stock-Based and Combination Awards.
     (a) The Compensation Committee may grant other Awards under the Plan
pursuant to which Common Stock is or may in the future be acquired, or Awards
denominated in stock units, including ones valued using measures other than
market value. Such other stock-based Awards may be granted either alone, in
addition to or in combination with any other type of Award granted under the
Plan.
     (b) The Compensation Committee may also grant Awards under the Plan in
combination with other Awards or in exchange of Awards, or in combination with
or as alternatives to grants or rights under any other employee plan of the
Company, including the plan of any acquired entity.
     (c) Subject to the provisions of the Plan, the Compensation Committee shall
have authority to determine the individuals to whom and the time or times at
which such Awards shall be made, the number of shares of Common Stock to be
granted or covered pursuant to such Awards, and any and all other conditions
and/or terms of the Awards.
     Section 11. Qualified Performance-Based Awards
     (a) Incentive Stock Options and Stock Appreciation Rights. The provisions
of the Plan are intended to ensure that all Stock Options and Stock Appreciation
Rights granted hereunder to any Covered Employee shall qualify for the
Performance-Based Exception.
     (b) Other Awards. When granting an Award other than a Stock Option or a
Stock Appreciation Right, the Committee may designate such Award as a Qualified
Performance-Based Award, based upon a determination that the recipient is or may
be a Covered Employee with respect to such Award, and the Committee wishes such
Award to qualify for the Performance-Based Exception. If an Award is so
designated, the Committee shall establish performance goals for such Award
within the time period prescribed by Section 162(m) of the Code based on one or
more of the following Qualified Business Criteria, which may be expressed in
terms of Company-wide objectives or goals or in terms of objectives or goals
that relate to the performance of an affiliate or a division, region,
department, function or

12



--------------------------------------------------------------------------------



 



combination thereof within the Company or an affiliate:

     
 
 
—Revenue
 
 
—Sales
 
 
—Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)
 
 
—Earnings on a pre-tax or after-tax basis (EBIT, EBITDA, earnings per share,
earnings growth or other corporate earnings measures)
 
 
—Margins (net or gross)
 
 
—Net income (before or after taxes, operating income or other income measures)
 
 
—Cash (cash flow, cash generation or other cash measures)
 
 
—Stock price or performance
 
 
—Stock index price or performance
 
 
—Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price or other measures of return)
 
 
—Financial return measures (including, but not limited to, dividends, return on
assets, capital, equity, investment or sales, cash flow, or free cash flow)
 
 
—Market share measures
 
 
—Improvements in capital structure
 
 
—Levels of debt, equity, accounts receivable, lost time accidents or safety
 
 
—Employee relations (surveys, employee claims)
 
 
—Expenses (operating expense, expense management, expense ratio, expense
efficiency ratios, other expense measures or cost containment, including
medical, casualty and workers compensation costs)
 
 
—Internal rate of return or increase in net present value
 
 
—Working capital targets relating to inventory, accounts receivable or other
components
 
 
—Planning accuracy (as measured by comparing planned results to actual results)
 
 
—Productivity improvement
 
 
—Inventory measures (turns, reduction, shrinkage)
 
 
—Customer relations and service (count, frequency, attitude, order fill rate)
 
 
—Compliance goals (employee turnover, social goals, diversity goals, safety
programs, regulatory or legal compliance)
 
 
—Business expansion, acquisitions and divestitures.

     Performance goals with respect to the foregoing Qualified Business Criteria
may be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to an
established or specially-created performance index of Company competitors or
peers. Any member of a specially-created performance index that undergoes a
corporate event or transaction of a kind described in Section 15 or that files a
petition for bankruptcy during a measurement period shall be disregarded from
and after such event, unless the Committee determines not to disregard such
entity or to make some other adjustment to measuring the performance index and
the effect of such Committee determination is to reduce the amount payable under
any affected Qualified Performance-Based Award. Performance goals need not be
based upon an increase or positive result under a business

13



--------------------------------------------------------------------------------



 



criterion and could include, for example, the maintenance of the status quo or
the limitation of economic losses (measured, in each case, by reference to a
specific business criterion). Notwithstanding anything herein to the contrary,
the Committee may exercise, with respect to such Qualified Business Criteria and
related performance goals, such negative discretion as is permitted under
applicable law for purposes of the Performance-Based Exception.
     (c) Performance Goals. Each Qualified Performance-Based Award (other than a
Stock Option or SAR) shall be earned, vested and payable (as applicable) only
upon the achievement of performance goals established by the Committee based
upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived upon the
death, Disability or Retirement of the Participant, or upon a Change in Control
as defined in Section 16. Performance periods established by the Committee for
any such Qualified Performance-Based Award may be as short as three months and
may be any longer period. In addition, the Committee may reserve the right, in
connection with the grant of a Qualified Performance-Based Award, to exercise
negative discretion to determine that the portion of such Award actually earned,
vested and/or payable (as applicable) shall be less than the portion that would
be earned, vested and/or payable based solely upon application of the applicable
performance goals.
     (d) Inclusions and Exclusions from Performance Criteria. The Committee may
determine prospectively, at the time that goals under this Section 11 are
established, whether or not to adjust any such goals during or after the
applicable performance period to take into consideration and/or mitigate the
unbudgeted impact of unusual or non-recurring gains and losses, accounting
changes, acquisitions, dispositions, divestitures, discontinued operations
and/or “extraordinary items” within the meaning of generally accepted accounting
principles (“non-recurring items”), or if such non-recurring items were not
foreseen or were not quantifiable at the time such goals were established, upon
the occurrence of such non-recurring items, including any of the following that
occur during the applicable performance period: (a) asset write-downs or
impairment charges; (b) litigation or claim costs, judgments or settlements;
(c) the effect of changes in tax laws, accounting principles or other laws or
provisions affecting reported results; (d) restatements occurring as a result of
errors that arise from events other than fraud or failures in performance;
(e) accruals for reorganization and restructuring programs; (f) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year; (g) acquisitions or divestitures; and (h) foreign
exchange gains and losses.
     (e) Certification of Performance Goals. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Paragraph
11(c) above shall be conditioned on the written certification of the Committee
in each case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Paragraph 11(c), no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the

14



--------------------------------------------------------------------------------



 



Plan, in any manner to waive the achievement of the applicable performance goal
based on Qualified Business Criteria or to increase the amount payable pursuant
thereto or the value thereof, or otherwise in a manner that would cause the
Qualified Performance-Based Award to cease to qualify for the Performance-Based
Exception.
     Section 12. Deferral Elections. The Compensation Committee may permit a
Participant to elect to defer his or her receipt of the payment of cash or the
delivery of shares of Common Stock that would otherwise be due to such
Participant by virtue of the exercise or earn out of an Award made under the
Plan. If any such election is permitted, the Compensation Committee may
establish rules and procedures for such payment deferrals, including the
possible (a) payment or crediting of reasonable interest on such deferred
amounts credited in cash, and (b) the payment or crediting dividend equivalents
in respect of deferrals credited in units of Common Stock. Any such permitted
deferrals shall comply with all applicable requirements of Section 409A of the
Code, including the timing of any such deferral elections and the timing and
form of payments.
     Section 13. Termination of Employment. The terms and conditions under which
an Award may be exercised after a Participant’s termination of employment shall
be determined by the Compensation Committee.
     Section 14. Non-transferability of Awards. No Award under the Plan, nor any
rights or interests therein, shall be assignable or transferable by a
Participant except by will or the laws of descent and distribution. During the
lifetime of a Participant, Stock Options and Stock Appreciation Rights are
exercisable only by, and payments in settlement of Awards will be payable only
to, the Participant or his or her legal representative.
     Section 15. Adjustments Upon Changes in Capitalization, Etc.
     (a) The existence of the Plan and the Awards granted hereunder shall not
affect or restrict in any way the right or power of the Board or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, other debentures, preferred or prior preference stocks, the
dissolution or liquidation of the Company or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding.
     (b) In the event that a dividend shall be declared upon the Common Stock
payable in shares of Common Stock, the number of shares of Common Stock then
subject to any Award and the number of shares reserved for issuance pursuant to
the Plan but not yet covered by an Award shall be adjusted by adding to each
such share the number of shares which would be distributable thereon if such
share had been outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend. In the event that the outstanding
shares of Common Stock shall be changed into or exchanged for a different number
or kind of shares of stock or other securities of the Company or of another
corporation, or changed into or exchanged for cash or property or the right to
receive cash or property (but not including any dividend payable in cash or
property other than a liquidating distribution), whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, then there shall

15



--------------------------------------------------------------------------------



 



be substituted for each share of Common Stock subject to any Award and for each
share of Common Stock reserved for issuance pursuant to the Plan but not yet
covered by an Award, the number and kind of shares of stock or other securities
or cash or property or right to receive cash or property into which each
outstanding share of Common Stock shall be so changed or for which each such
share shall be exchanged. In the event there shall be any change other than as
specified above in this Section 15, in the number or kind of outstanding shares
of Common Stock or of any stock or other securities into which such Common Stock
shall have been changed or for which it shall have been exchanged, then if the
Compensation Committee shall in its sole discretion determine that such change
equitably requires an adjustment in the number or kind of shares theretofore
reserved for issuance pursuant to the Plan but not yet covered by an Award and
of the shares then subject to an Award or Awards, such adjustment shall be made
by the Compensation Committee and shall be effective and binding for all
purposes of the Plan and each agreement entered into with a Participant under
the Plan. In the case of any such substitution or adjustment as provided for in
this Section 15, the Award price for each share covered thereby prior to such
substitution or adjustment will be the Award price for all shares of stock or
other securities or cash or property or right to receive cash or property which
shall have been substituted for such share or to which such share shall have
been adjusted pursuant to this Section 15. No adjustment or substitution
provided for in this Section 15 shall require the Company in any agreement with
a Participant to issue a fractional share and the total substitution or
adjustment with respect to each agreement with a Participant shall be limited
accordingly. In the event that the number of shares of Common Stock subject to
an Award is adjusted pursuant to the provisions of this Section 15, then any
Stock Appreciation Rights related to such Award shall be appropriately and
equitably adjusted.
     (c) In the event of (i) a dissolution or liquidation of the Company, (ii) a
sale of all or substantially all of the Company’s assets, (iii) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation or (iv) a merger or consolidation involving the Company in which the
Company is the surviving corporation but the holders of shares of the Company’s
Common Stock receive securities of another corporation and/or other property,
including cash, the Compensation Committee shall, in its absolute discretion,
have the power to cancel, effective immediately prior to the occurrence of such
event, each Stock Option and each Stock Appreciation Right outstanding
immediately prior to such event (whether or not then exercisable) and, in
consideration of such cancellation, the Company will pay to the Participant an
amount in cash for each share of Common Stock subject to such Stock Option or
Stock Appreciation Right equal to the excess of (A) the value as determined by
the Compensation Committee, in its absolute discretion, of the property
(including cash) received by the holder of one share of Common Stock as a result
of such event over (B) the exercise price of such Stock Option or Stock
Appreciation Right; or provide for the exchange of each Stock Option and Stock
Appreciation Right outstanding immediately prior to such event (whether or not
then exercisable) for an option on or stock appreciation right with respect to,
as appropriate, some or all of the property which a holder of the number of
shares of Common Stock subject to such Stock Option or Stock Appreciation Right
would have received in such transaction and, incident thereto, make an equitable
adjustment as determined by the Compensation Committee, in its absolute
discretion, in the exercise price of the option or stock appreciation right, or
the number of shares or amount of property subject to the option or stock
appreciation right or, if appropriate, provide for a cash payment to the
Participant to whom such Stock Option or Stock

16



--------------------------------------------------------------------------------



 



Appreciation Right was granted in partial consideration for the exchange of the
Stock Option or Stock Appreciation Right.
     Section 16. Change in Control.
     (a) Except as may otherwise be provided in an award agreement, incentive
plan, award guidelines or other instrument adopted under this Plan, in the event
of a Change in Control (as defined below) of the Company, (i) all Stock Options
or Stock Appreciation Rights then outstanding shall become fully exercisable as
of the date of the Change in Control, whether or not then exercisable, (ii) all
restrictions and conditions of all Restricted Stock Grants and Restricted Unit
Grants then outstanding shall be deemed satisfied as of the date of the Change
in Control, and (iii) all Performance Awards shall be deemed to have been fully
earned as of the date of the Change in Control.
     (b) “Change in Control” means, and shall be deemed to have occurred upon,
the first to occur of any of the following events:

  (i)  
Any Outside Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or
    (ii)  
During any period of two (2) consecutive years (not including any period prior
to the date hereof), individuals who at the beginning of such period constitute
the Board (and any new Director, whose nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
Directors then in office who either were Directors at the beginning of the
period or whose nomination for election was so approved) cease for any reason to
constitute a majority of the members of the Board; or
    (iii)  
The stockholders of the Company approve: (i) a plan of complete liquidation of
the Company; or (ii) an agreement for the sale or disposition of all or
substantially all of the Company’s assets other than a sale or disposition of
all or substantially all of the Company’s assets to an entity at least sixty
percent (60%) of the combined voting power of the voting securities of which are
owned by the stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or
    (iv)  
The stockholders of the Company approve a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting

17



--------------------------------------------------------------------------------



 



     
securities of the surviving entity or any parent thereof) at least sixty percent
(60%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization.

However, in no event shall a “Change in Control” be deemed to have occurred with
respect to a Participant if that Participant is part of a purchasing group which
consummates the Change in Control transaction. A Participant shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant in the acquiring company or group or
surviving entity (the “Purchaser”) except for ownership of less than one percent
(1%) of the equity of the Purchaser. Notwithstanding the foregoing, for any
Awards that constitute a nonqualified deferred compensation plan within the
meaning of Section 409A(d) of the Code and provide for an accelerated payment in
connection with a Change in Control, Change in Control shall have the same
meaning as set forth in any regulations, revenue procedure, revenue rulings or
other pronouncements issued by the Secretary of the United States Treasury
pursuant to Section 409A of the Code, applicable to such plans.
     Section 17. Amendment and Termination. Without further approval of the
stockholders of the Company, the Board may at any time terminate the Plan, or
may amend it from time to time in such respects as the Board may deem advisable,
except that the Board may not, without approval of the stockholders, make any
amendment which would (i) require stockholder approval for Incentive Stock
Options granted or to be granted under the Plan to qualify as incentive stock
options within the meaning of Section 422 of the Code or (ii) require
stockholder approval under applicable law or the rules of any national
securities exchange upon which the Common Stock is listed at the time such
amendment is proposed.
     Section 18. Miscellaneous.
     (a) Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of this Plan.
     (b) Share Withholding. The Company may cause any tax withholding obligation
described in Paragraph 18(a) to be satisfied by the Company withholding shares
having a Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax which could be imposed on the transaction. In the
alternative, the Company may permit Participants to elect to satisfy the tax
withholding obligation, in whole or in part, by either (i) having the Company
withhold shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction or (ii) tendering previously acquired shares having an aggregate
Fair Market Value equal to the minimum statutory total tax which could be
imposed on the transaction (provided that the shares which are tendered must
have been held by the Participant for at least six (6) months prior to their
tender unless such shares had been acquired by the Participant on the open
market). All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Compensation Committee, in its sole discretion, deems appropriate.

18



--------------------------------------------------------------------------------



 



     (c) No Right To Employment. Neither the adoption of the Plan nor the
granting of any Award hereunder shall confer upon any employee of the Company
any right to continued employment with the Company, nor shall it interfere in
any way with the right of the Company to terminate the employment of any of its
employees at any time, with or without cause.
     (d) Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.
     (e) Payments to Trust. The Compensation Committee is authorized to cause to
be established a trust agreement or several trust agreements whereunder the
Company may make payments of amounts due or to become due to Participants in the
Plan.
     (f) Engaging in Competition With Company. In the event a Participant’s
employment with the Company is terminated for any reason whatsoever, and within
18 months after the date thereof such Participant accepts employment with any
competitor of, or otherwise engages in competition with, the Company, the
Compensation Committee, in its sole discretion, may require such Participant to
return to the Company the economic value of any Award which is realized or
obtained (measured at the date of exercise, vesting or payment) by such
Participant at any time during the period beginning on that date which is six
months prior to the date of such Participant’s termination of employment with
the Company.
     (g) Securities Law Restrictions. No shares of Common Stock shall be issued
under the Plan unless counsel for the Company shall be satisfied that such
issuance will be in compliance with applicable Federal and state securities
laws. Certificates for shares of Common Stock delivered under the Plan may be
subject to such stop-transfer orders and other restrictions as the Compensation
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Common Stock is then listed, and any applicable federal or state
securities law. The Compensation Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
     (h) Award Agreement. Each Participant receiving an Award under the Plan
shall enter into an agreement with the Company in a form specified by the
Compensation Committee agreeing to the terms and conditions of the Award and
such related matters as the Compensation Committee shall, in its sole
discretion, determine.
     (i) Costs of Plan. The costs and expenses of administering the Plan shall
be borne by the Company.
     (j) Governing Law. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of North
Carolina.

19



--------------------------------------------------------------------------------



 



     (k) Compliance with Code Section 409A. The Plan is intended to comply with
Code Section 409A. Notwithstanding any provision of the Plan to the contrary,
the Plan shall be interpreted, operated and administered consistent with this
intent.
     (l) Indemnification. Provisions for the indemnification of officers and
directors of the Company in connection with the administration of the Plan shall
be as set forth in the Company’s Articles of Incorporation and Bylaws as in
effect from time to time.

20